DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #02-001
January 9, 2002
Dear State Medicaid Director:
The purpose of this letter is to provide you with updated information you will need to request a
customized extract from the Medicare Enrollment Database (EDB) for your State, which is the
established mechanism for states to access Medicare Enrollment files. This letter supercedes
previous letters, dated June 21, 2000, and September 6, 2000, from the Centers for Medicare &
Medicaid Services (CMS) on the same subject. We have improved the computer matching
capability of our systems to produce a more complete and accurate matching of Medicaid
beneficiary files with the EDB in order to identify dually-eligible individuals and we have
developed an updated data use agreement (DUA) tailored specifically for EDB extracts. These
materials and associated instructions are attached. Please note that if you have already signed an
updated DUA for this purpose, you do not need to sign another one.
In order to ensure that the CMS Data Center can efficiently and effectively process state
requests, while also ensuring that states receive timely and accurate dual-eligible matches, we
have also developed submittal parameters (frequency and volume) for submitting EDB finder
files as follows:
·

To begin, on a one-time-only basis, each state may submit an initial finder file of their
COMPLETE Medicaid population (active and inactive) dating back no more than 36 months.
This will enable the state to verify both who their current dual eligibles are as well as any
residual possible Medicare third party liabilities that had not been previously pursued.

·

Then, each state may submit a monthly finder file, containing only active Medicaid
beneficiaries who are over age 20. There are so few Medicare beneficiaries under 20 (fewer
than 10,000 nationwide) that the one-time-only submittal noted above and the annual update
submittal noted in the next bullet will capture them, thus eliminating the need to submit large
files of Medicaid beneficiaries under the age of 20 on a monthly basis. While we expect that
this reduced monthly volume will make it possible for CMS to manage monthly submittals,
we will monitor the monthly workload, and if any adjustments are needed, we will
communicate with you before any changes are made.

Page 2 - State Medicaid Director
·

After the first submission described in the first bullet, each state may submit on an annual
basis all current active (including under age 20) and inactive Medicaid beneficiaries who
have been inactive during the previous 12-month period from the date of submission to
match against the EDB for Medicare entitlement and enrollment data.

Taken together, this schedule for finder file submissions will provide the states with very timely,
accurate and complete data on their dual eligible beneficiary populations. This represents a real
improvement in our customer service to states while at the same time bringing efficiencies and
economies to the operation of the CMS Data Center. We also want to stress that this procedure
does not preclude you from making special requests for Medicare data under separate DUAs.
For those states that have not yet signed new data use agreements, the materials needed to
participate in this improved dual eligible data matching process include:
·

Updated EDB Customized File Process and Steps for States to take (Enclosure A).

·

an updated Data Use Agreement (DUA) template (Enclosure B), which is returned to
CMS for approval. The enclosed package includes instructions for preparation of a DUA
(Enclosure C);

·

the record specification for the EDB Customized State File (Enclosure D); and

·

CMS policy for submitting EDB finder file (as described above) (Enclosure E).

Please send your completed and signed DUA to Rebecca (Goldy) Rogers at the address specified
in item 1 of Enclosure A, and a copy of the cover letter, only, to Andrea Armstead, whose
address is also given in Enclosure A.
Once your DUA has been approved, you will be asked to submit a test file of beneficiary SSNs,
following the format in item 5 of Appendix D. The test file will assure that data matches can be
performed smoothly in the future. Please contact Dural Suite at (410) 786-0122 to discuss how
the file will be conveyed to CMS. This file may not be transmitted over the Internet.
It will take approximately three weeks for CMS to respond to States after processing the test
files. After your test file is approved you will be able to submit files of Medicaid eligibles
according to the schedule described above (and in Enclosure E), which CMS will match against
the EDB.

Page 3 - State Medicaid Director
If you have any questions about any aspect of this process, please direct them to Rebecca
(Goldy) Rogers at (410) 786-6450, or to one of the individuals listed in Enclosure A, as
appropriate.
Sincerely,
/s/
Dennis G. Smith
Director
Enclosures
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jennifer King
Director, Health and Human Services Task Force
American Legislative Exchange Council

ENCLOSURE A
UPDATED EDB CUSTOMIZED FILE REQUESTS: STEPS TO FOLLOW
1.

The State should submit a request letter with a detailed justification for the data and the
original signed Data Use Agreement (DUA) to the Centers for Medicare and Medicaid
Services (CMS). See the attached DUA with instructions. This should be submitted to:
Rebecca (Goldy) Rogers (Complete Package)
S3-13-15
7500 Security Blvd.
Baltimore, MD 21244-1850
(410) 786-6450
Andrea Armstead (request letter only)
S1-05-06
7500 Security Blvd.
Baltimore, MD 21244-1850
(410) 786-7851
At the same time the State is submitting the DUA and request letter with the detailed data
justification, the State should pursue the option of setting up NDM (connect-direct)
service with CMS in lieu of submitting data files via US Mail. Please contact Dural Suite
(410) 786-0122 for guidance on establishing electronic data transmissions as well
specific information on sending in an initial test file.

2.

CMS will review the DUA and justifications. The State will be contacted to clarify any
questions CMS may have. Once the DUA and data justifications are approved, the DUA
will be signed by the CMS representative and assigned a DUA number. Please allow 2 to
4 weeks for initial processing of the DUA and justification.

3.

A completed copy of the DUA with the assigned DUA number will be returned to the
State.

4.

The State's test finder file should contain no more than 100 records. Please see
ENCLOSURE D for a record description.

ENCLOSURE B:
DATA USE AGREEMENT
BETWEEN CENTERS FOR MEDICARE & MEDICAID SERVICES (CMS) AND THE
STATE OF_____________________________________
AGREEMENT FOR USE OF CMS DATA CONTAINING INDIVIDUAL-SPECIFIC
INFORMATION
In order to secure data that resides in a CMS Privacy Act System of Records, and in order to
ensure the integrity, security, and confidentiality of information maintained by CMS, and to
permit appropriate disclosure and use of such data as permitted by law, CMS and
_______________________________, enter into this agreement to comply with the following
specific paragraphs.
1. This Agreement is by and between CMS, a component of the U.S. Department of Health and
Human Services (DHHS), and ___________________________, hereinafter termed “User.”
2. This Agreement addresses the conditions under which CMS will disclose and the User will
obtain and use the CMS Enrollment Database (EDB) Customized State File specified in
section 7. This Agreement supersedes any and all agreements between the parties with
respect to the use of the EDB Customized State File, and preempts and overrides any
instructions, directions, agreements, or other understanding in or pertaining to any grant
award or other prior communication from the Department of Health and Human Services or
any of its components with respect to the data specified herein. Further, the terms of this
Agreement can be changed only by a written modification to this Agreement, or by the
parties adopting a new agreement. The parties agree further that instructions or
interpretations issued to the User concerning this Agreement or the data specified herein,
shall not be valid unless issued in writing by the CMS point-of-contact specified in section 5,
or the CMS signatory to this Agreement shown in section 20.
3. The parties mutually agree that CMS retains all ownership rights to the data file(s) referred to
in this Agreement, and that the User does not obtain any right, title, or interest in any of the
data furnished by CMS.
4. The parties mutually agree that the following named individual is designated as“Custodian”
of the file(s) on behalf of the User, and will be personally responsible for the observance of
all conditions of use and for establishment and maintenance of security arrangements as
specified in this Agreement to prevent unauthorized use. The User agrees to notify CMS
within fifteen (15) days of any change of custodianship. The parties mutually agree that
CMS may disapprove the appointment of a custodian, or may require the appointment of a
new custodian at any time.
__________________________________
(Name of Custodian)

__________________________________
(Company/Organization)
__________________________________
(Street Address)
_________________________________
(City/State/ZIP Code)
_________________________________
(Phone Number Including Area Code and E-mail Address if applicable)
5. The parties mutually agree that the following named individual will be designated as
“point-of-contact” (or “System Manager”) for the Agreement on behalf of CMS.
(Name of Contact)
(Title/Component)
7500 Security Blvd.
(Street Address)
Baltimore, MD 21244-1850
(City/State/ZIP Code)
(Phone Number Including Area Code and E-mail Address if applicable)
6. The User represents, and in furnishing the EDB Customized State File, CMS relies upon such
representation, that this file(s) will be used solely for the purpose(s) outlined below.
The EDB Customized State File is used for the following:
A.

To enable the User to identify Medicare individuals who are potentially eligible
for inclusion in a State Buy-In account, including Qualified Medicare
Beneficiaries (QMBs), and

B.

To identify Medicare/Medicaid dually eligible individuals for whom Medicaid
has secondary payer liability by:
(1)
(2)
(3)

Obtaining a beneficiary’s correct health insurance claim number (HICN),
Verifying a beneficiary’s name, date of birth and address, social security
number, State buy-in indicator code, Railroad Board indicator code,
Avoiding duplicate claims payments by screening pre-payment of
Medicaid claims, and

(4)
C.

Enabling recoupment of payments by reviewing post payment of Medicaid
claims.

To support the development of risk adjustment factors which are a necessary
element in establishing capitation rates or prospective payment levels, and which
contribute to sound fiscal planning and the evaluation of future program
initiatives.

The User represents further that, except as specified in an Enclosure to this Agreement or
except as CMS shall authorize in writing, the User shall not disclose, release, reveal, show,
sell, rent, lease, loan, or otherwise grant access to the data covered by this Agreement to any
person(s). The User agrees that, within the User organization, access to the data covered by
this Agreement shall be limited to the minimum number of individuals necessary to achieve
the purpose stated in this section and to those individuals on a need-to-know basis only.
Disclosure of this data is made pursuant to:
-

Freedom of Information Act (5 U.S.C. Section 552)
Privacy Act (5 U.S.C. Section 552a)
Section 1106 of the Social Security Act (42 U.S.C. Section 1306)
Computer Matching and Privacy Protection Act of 1988 (P.L. 100-503)
Section 1843 of the Social Security Act (42 U.S.C. Section 1395v)

7. CMS will provide the User with the EDB Customized State File, which is an extract from the
Health Insurance Master Record (HIMR), System Number 09-07-0502. CMS warrants that
the file is accurate to the extent possible. Beneficiaries included in the EDB Customized
State File will vary from State to State depending on the number of Medicare beneficiaries
residing in the State, present or past and on the size of the finder file submitted for the given
month. The following files are covered under this Agreement:
EDB Customized State File

Current

8. The parties mutually agree that the aforesaid file(s) (and/or any derivative file(s) [includes
any file that maintains or continues identification of individuals]) may be retained by the
User only for the period of time required for any processing related to matching under this
Agreement. The User agrees to notify CMS within 30 days of the completion of the purpose
specified above in section 6. Upon such notice, CMS will notify the User either to return all
data files to CMS at the User’s expense, or to destroy such data. If CMS elects to have the
User destroy the data, the User agrees to certify the destruction of the files in writing within
30 days of CMS’s instruction. A statement certifying this action must be sent to CMS. If
CMS elects to have the data returned, the User agrees to return all files to CMS within 30
days of receiving notice to that effect. The User agrees that no data from CMS records, or
any parts thereof, shall be retained when the aforementioned file(s) are returned or destroyed
unless authorization in writing for the retention of such file(s) has been received from the
appropriate Systems Manager or the person designated in section 20 of this Agreement. The
User acknowledges that stringent adherence to the aforementioned information outlined in
this paragraph is required. The User further acknowledges that the EDB Customized State
File received for any previous periods, and all copies thereof, must be destroyed upon receipt

of an updated version, and verification made to CMS. Certification of the destruction of
these files is required in writing within 30 days of such destruction.
9. The User agrees to establish appropriate administrative, technical, and physical safeguards to
protect the confidentiality of the data, and to prevent its unauthorized use or access. The
safeguards shall provide a level and scope of security that is not less than the level and scope
of security established by the Office of Management and Budget (OMB) in OMB Circular
No. A-130, Appendix III--Security of Federal Automated Information Systems
(http://www.whitehouse.gov/omb/circulars/a130/a130.html), which sets forth guidelines for
security plans for automated information systems in Federal agencies. The User
acknowledges that the use of unsecured telecommunications, including the Internet, to
transmit individually identifiable or deducible information derived from the file(s) specified
above in section 7 is strictly prohibited. Further, the User agrees that the data must not be
physically moved or transmitted in any way from the site indicated above in section 4,
without written approval from CMS.
10. The User agrees that the authorized representatives of CMS, DHHS Office of the Inspector
General or Comptroller General, will be granted access to premises where the aforesaid
file(s) are kept for the purpose of inspecting security arrangements confirming whether the
User is in compliance with the security requirements specified in section 9 above.
11. The User agrees that no findings, listing, or information derived from the file(s) specified in
section 7, with or without identifiers, may be released if such findings, listing, or information
contain any combination of data elements that might allow the deduction of a beneficiary’s
identification, without first obtaining written authorization from the appropriate System
Manager or the person designated in section 20 of this Agreement. (Examples of such data
elements include, but are not limited to, address, sex, age, medical diagnosis, procedure,
admission/discharge dates, date of death, etc.) The User agrees further that CMS shall be the
sole judge as to whether any finding, listing, or information, or any combination of data
extracted or derived from CMS’s files identifies or would, with reasonable effort, permit one
to identify an individual or to deduce the identity of an individual with a reasonable degree of
certainty.
12. The User agrees that, absent express written authorization from the appropriate System
Manager or the person designated in section 20 to do so or as outlined in this agreement, the
User shall make no attempt to link records included in the file(s) specified in section 7 to any
other identifiable source of information. This includes attempts to link to other CMS data
files.
13. The User understands and agrees that they may not reuse original or derivative data file(s)
without prior written approval from the appropriate System Manager or the person
designated in section 20 of this Agreement.
14. The parties mutually agree that the following specified Enclosures are part of this
Agreement:
· The Federal Register notice which includes the routine use for disclosure of
information in the system to a state agency, an agency of a state government, an
agency established by state law, or its fiscal agent.

15. The User agrees that in the event CMS determines or has a reasonable belief that the User
has made or may have made disclosure of the aforesaid file(s) that is not authorized by this
Agreement, or other written authorization from the appropriate Systems Manager or the
person designated in section 20, CMS in its sole discretion may require the User to: (a)
promptly investigate and report to CMS the User’s determinations regarding any alleged or
actual unauthorized disclosure, (b) promptly resolve any problems identified by the
investigation; (c) if requested by CMS, submit a formal written response to an allegation of
unauthorized disclosure; (d) if requested by CMS, submit a corrective action plan with steps
designed to prevent any future unauthorized disclosures; and (e) if requested by CMS, return
data files to CMS immediately. The User understands that as a result of CMS’s
determination or reasonable belief that unauthorized disclosures have taken place, CMS may
refuse to release further CMS data to the User for a period of time to be determined by CMS.
16. The User hereby acknowledges that criminal penalties under ' 1106(a) of the Social Security
Act (42 U.S.C. ' 1306(a)), including a fine not exceeding $10,000 or imprisonment not
exceeding 5 years, or both, may apply to disclosures of information that are covered by
' 1106 and that are not authorized by regulation or by Federal law. The User further
acknowledges that criminal penalties under the Privacy Act (5 U.S.C. ' 552a(i) (3)) may
apply if it is determined that the Requestor or Custodian, or any individual employed or
affiliated therewith, knowingly and willfully obtained the file(s) under false pretenses. Any
person found guilty under the Privacy Act shall be guilty of a misdemeanor and fined not
more than $5,000. Finally, the User acknowledges that criminal penalties may be imposed
under 18 U.S.C. ' 641 if it is determined that the User, or any individual employed or
affiliated therewith, has taken or converted to his own use data file(s), or received the file(s)
knowing
that they were stolen or converted. Under such circumstances, they shall be fined under Title
18 or imprisoned not more than ten years, or both.
17. By signing this Agreement, the User agrees to abide by all provisions set out in this
Agreement for protection of the data file(s) specified in section 7, and acknowledges having
received notice of potential criminal and administrative penalties for violation of the terms of
the Agreement.
18. On behalf of the User, the undersigned individual hereby attests that he or she is authorized
to enter into this Agreement and agrees to all the terms specified herein. This agreement
shall be effective 40 days after notice of routine use is sent to Congress and OMB, or 30
days after publication of this notice in the Federal Register, or upon signature by both parties,
whichever is latest. The duration of this Agreement is two years from the effective date. The
User also acknowledges that this agreement may be terminated at any time with the consent
of both parties involved. Either party may independently terminate the agreement upon
written request to the other party, in which case the termination shall be effective 90 days
after the date of the notice, or at a later date specified in the notice.
____________________________
(Name/Title of Individual)
__________________________________
(State Agency/Organization)

__________________________________
(Street Address)
_________________________________
(City/State/ZIP Code)
_________________________________
(Phone Number Including Area Code and E-mail Address if applicable)
___________________________________________________________
Signature
Date
19. The Custodian, as named in section 4, hereby acknowledges his/her appointment as
Custodian of the aforesaid file(s) on behalf of the User, and agrees personally and in a
representative capacity to comply with all of the provisions of this Agreement on behalf of
the User.
________________________________
(Typed or Printed Name of Custodian)
___________________________________________________________
Signature
Date
20. On behalf of CMS, the undersigned individual hereby attests that he or she is authorized to
enter into this Agreement and agrees to all the terms specified herein.
(Typed or Printed Name and Title of CMS Representative)
___________________________________________________________
Signature

ENCLOSURE C
INSTRUCTIONS FOR COMPLETING THE DATA USE AGREEMENT (DUA)
This agreement is needed in order for you to receive the Enrollment Database Customized State
File to ensure compliance to the requirements of the Privacy Act, and must be completed prior to
the release of file.
Directions for the completion of the agreement follow:
·

First paragraph, enter the Name of the State Agency.

·

Item #1, enter the Name of the State Agency.

·

Item #4, enter the Custodian Name, State Agency Department/Organization, Address,
Phone Number (including area code), and E-Mail Address (if applicable). The
Custodian of files is defined as that person who will have actual possession of and
responsibility for the data files. This section should be completed even if the Custodian
and Requestor are the same.

·

Item #18 is to be completed by Requestor.

·

Item #19 is to be completed by Custodian.

·

Item #20 will be completed by the CMS representative.

If you have any questions about the DUA or need any assistance completing the DUA, please
contact Kim Elmo on (410) 786-0161. Submit the original signed DUA and request letter to:
Rebecca (Goldy) Rogers
S3-13-15
7500 Security Boulevard
Baltimore, MD 21244-1850

ENCLOSURE D
EDB INPUT FINDER FILE DESCRIPTION

File Name:

Date: January 3, 2001

OIS/DID STATE SSN INPUT FILE
Record Name:
OIS/DID STATE SSN RECORD
FIELD

(Page 1 of 1)
Size

Usage

Location
in File

Remarks

9

alphanumeric

1-9

2. State's Requestor Id

8

alphanumeric

10 - 17

3. Beneficiary's State
Identification Number

25

alphanumeric

18 - 42

4. Beneficiary's Birth Date

8

alphanumeric

43 - 50

5. Beneficiary's Sex Code

1

alphanumeric

51

6. Beneficiary's Given Name

6

alphanumeric

52 - 57

7. Beneficiary's Surname

6

alphanumeric

58 - 63

8. File Creation Year/Month

4

alphanumeric

64 - 67

9. State Miscellaneous Data

13

alphanumeric

68 - 80

REQUIRED,
ascending
sequence
REQUIRED and
constant in every
record. The first
two positions
should contain the
state's code (AZ,
NY, etc)
REQUIRED. Left
justified. Blank
filled.
OPTIONAL,
YYYYMMDD
OPTIONAL,
1- Male, 2-Female
OPTIONAL, Left
justified. Blank
filled.
OPTIONAL, Left
justified. Blank
filled.
OPTIONAL,
YYMM
For State Use

1. Social Security

Number

EDB OUTPUT FILE DESCRIPTION
JAN 03, 2001

HCFA RECORD SPECIFICATION FOR VIEW EYMH03T

FILE:
RECORD FORMAT: FB

RECORD LENGTH: 1005

PAGE: 1

BLOCK SIZE: 27135

FIELD NAME
LOC SIZE TYPE OCC
FORMAT/VALUES
----------------------------------------------------------------------*** FINDER RECORD ***
1
80 CHAR
STATE-SSN-NUM
1
9 CHAR
STATE-REQ-ID
8 CHAR
STATE-BENE-ID-NUM
25 CHAR
STATE-BIRTH-DT
8 CHAR
STATE-SEX-CD
1 CHAR
STATE-GVN-NAME
6 CHAR
STATE-SUR-NAME
6 CHAR
STATE-CREATE-YYMM
4 CHAR
STATE-MISC-DATA
13 CHAR
*** FINDER STATUS ***
81
1 CHAR
FINDER STATUS CODE:
81
1 NUM
0 = NOT ON FILE
1 = BENE_CLM_NUM: EXACT MATCH
3 = BENE_CLM_NUM: EQUATABLE BIC MATCH
2 = XREF_CLM_NUM: EXACT MATCH
4 = XREF_CLM_NUM: EQUATABLE BIC MATCH
5 = BENE_SSN_NUM MATCH (USING PRIMARY BIC)
8 = NO BIC: ALL FAMILY MEMBERS MATCHED
*** BENEFICIARY IDENTIFICATION
BENE_IDENT_REL
BENE_CLM_NUM
BENE_CLM_ACNT_NUM
BENE_IDENT_CD
BENE_BIRTH_DT
BENE_DEATH_DT
BENE_SEX_IDENT_CD
BENE_GVN_NAME
BENE_MDL_NAME
BENE_SRNM_NAME
BENE_MLG_CNTCT_ADR_CNT
BENE_MLG_CNTCT_ADR_MAX
BENE_MLG_CNTCT_ADR
BENE_RPRSNTV_PYE_SW
EDB_BENE_PTA_PRM_PYR_CD
EDB_BENE_PTB_PRM_PYR_CD
BENE_PTA_NENTLMT_STUS_CD
BENE_PTB_NENTLMT_STUS_CD

82
82
82
82
91
93
101
109
110
125
126
150
152
154
286
287
288
289
290

209
209
11
9
2
8
8
1
15
1
24
2
2
22
1
1
1
1
1

CHAR
CHAR
CHAR
CHAR
CHAR
DATE
DATE
NUM
CHAR
CHAR
CHAR
NUM
NUM
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR

012345678

YYYYMMDD
YYYYMMDD
210

0 THRU 6
6
6
YN
017
0157
DFHNPR
DNPR

JAN 03, 2001

HCFA RECORD SPECIFICATION FOR VIEW EYMH03T

PAGE: 2

FIELD NAME
LOC SIZE TYPE OCC
FORMAT/VALUES
----------------------------------------------------------------------*** CROSS-REFERENCE NUMBERS ***
XREF_BENE_CLM_ACNT_CNT
XREF_BENE_CLM_ACNT_MAX
XREF_BENE_CLM_ACNT_REL
XREF_BENE_CLM_NUM
XREF_BENE_CLM_ACNT_NUM
XREF_BENE_IDENT_CD

291
291
293
295
295
295
304

114
2
2
11
11
9
2

CHAR
NUM
NUM
CHAR
CHAR
CHAR
CHAR

*** SOCIAL SECURITY NUMBERS ***
BENE_SSN_NUM_CNT
BENE_SSN_NUM_MAX
BENE_SSN_NUM_REL
BENE_SSN_NUM

405
405
407
409
409

49
2
2
9
9

CHAR
NUM
NUM
CHAR
NUM

*** PART A ENTITLEMENT ***
BENE_PTA_ENTLMT_REL
BENE_PTA_ENTLMT_STRT_DT
BENE_PTA_ENTLMT_TRMNTN_DT
BENE_PTA_ENRLMT_RSN_CD
BENE_PTA_ENTLMT_STUS_CD

454
454
454
462
470
471

18
18
8
8
1
1

CHAR
CHAR
DATE
DATE
CHAR
CHAR

YYYYMMDD
YYYYMMDD

*** PART B ENTITLEMENT ***
BENE_PTB_ENTLMT_REL
BENE_PTB_ENTLMT_STRT_DT
BENE_PTB_ENTLMT_TRMNTN_DT
BENE_PTB_ENRLMT_RSN_CD
BENE_PTB_ENTLMT_STUS_CD

472
472
472
480
488
489

18
18
8
8
1
1

CHAR
CHAR
DATE
DATE
CHAR
CHAR

YYYYMMDD
YYYYMMDD

*** HOSPICE COVERAGE ***
BENE_HOSPC_CVRG_CNT
BENE_HOSPC_CVRG_MAX
BENE_HOSPC_CVRG_REL
BENE_HOSPC_CVRG_STRT_DT
BENE_HOSPC_CVRG_TRMNTN_DT
BENE_HOSPC_CVRG_PRCSG_DT

490
490
492
494
494
502
510

124
2
2
24
8
8
8

CHAR
NUM
NUM
CHAR
DATE
DATE
DATE

*** ENTITLEMENT REASON ***
BENE_ENTLMT_RSN_CD_REL
BENE_ENTLMT_RSN_CD_CHG_DT
BENE_ENTLMT_RSN_CD

614
614
614
622

9
9
8
1

CHAR
CHAR
DATE
NUM

*** RESIDENCE ***
BENE_RSDNC_REL
BENE_RSDNC_CHG_DT
BENE_MLG_CNTCT_ZIP_CD

623
623
623
631

17
17
8
9

CHAR
CHAR
DATE
CHAR

*** DISABILITY INSURANCE ***
BENE_HCFA_DIB_ENTLMT_REL
BENE_HCFA_DIB_ENTLMT_STRT_DT
BENE_HCFA_DIB_ENTLMT_END_DT
BENE_DIB_ENTLMT_DT_JSTFCTN_CD

640
640
640
648
656

17
17
8
8
1

CHAR
CHAR
DATE
DATE
NUM

0 THRU 10
10
10

0 THRU 5
5
5

CEGSTWXY

CFGSTWY
0 THRU 5
5
5
YYYYMMDD
YYYYMMDD
YYYYMMDD

YYYYMMDD
0123

YYYYMMDD

YYYYMMDD
YYYYMMDD
0123

JAN 03, 2001

HCFA RECORD SPECIFICATION FOR VIEW EYMH03T

PAGE: 3

FIELD NAME
LOC SIZE TYPE OCC
FORMAT/VALUES
----------------------------------------------------------------------*** GROUP HEALTH ORGANIZATION *
BENE_GHO_ENRLMT_CNT
BENE_GHO_ENRLMT_MAX
BENE_GHO_ENRLMT_REL
BENE_GHO_ENRLMT_STRT_DT
BENE_GHO_DISENRLMT_DT
BENE_GHO_CNTRCT_NUM

657
657
659
661
661
669
677

214
2
2
21
8
8
5

CHAR
NUM
NUM
CHAR
DATE
DATE
CHAR

*** END STAGE RENAL DISEASE
COVERAGE
BENE_ESRD_CVRG_REL
BENE_ESRD_CVRG_STRT_DT
BENE_ESRD_CVRG_TRMNTN_DT
BENE_ESRD_TRMNTN_DT_RSN_CD

871

17

CHAR

871
871
879
887

17
8
8
1

CHAR
DATE
DATE
CHAR

*** END STAGE RENAL DISEASE
DIALYSIS
BENE_ESRD_DLYS_REL
BENE_ESRD_DLYS_STRT_DT
BENE_ESRD_DLYS_STOP_DT

888

16

CHAR

888
888
896

16
8
8

CHAR
DATE
DATE

*** END STAGE RENAL DISEASE
TRANSPLANT
BENE_ESRD_TRNSPLNT_REL
BENE_ESRD_TRNSPLNT_STRT_DT
BENE_ESRD_TRNSPLNT_STOP_DT

904

16

CHAR

904
904
912

16
8
8

CHAR
DATE
DATE

*** THIRD PARTY PART A HISTORY
BENE_TP_PTA_HSTRY_REL
BENE_PTA_TP_STRT_DT
BENE_PTA_TP_PRM_PYR_CD
BENE_PTA_TP_ACRTN_TRANS_CD
BENE_PTA_TP_ACRTN_ADJSTMT_CD
BENE_PTA_TP_ACRTN_BLG_MO_DT
BENE_PTA_TP_TRMNTN_DT
BENE_PTA_TP_DLTN_TRANS_CD
BENE_PTA_TP_DLTN_ADJSTMT_CD
BENE_PTA_TP_DLTN_BLG_MO_DT
BENE_PTA_TP_BUYIN_ELGBLTY_CD
BENE_PTA_TP_RFND_SW

920
920
920
928
931
935
936
942
950
954
955
961
962

43
43
8
3
4
1
6
8
4
1
6
1
1

CHAR
CHAR
DATE
CHAR
CHAR
CHAR
NUM
DATE
CHAR
CHAR
NUM
CHAR
CHAR

*** THIRD PARTY PART B HISTORY
BENE_TP_PTB_HSTRY_REL
BENE_PTB_TP_STRT_DT
BENE_PTB_TP_PRM_PYR_CD
BENE_PTB_TP_ACRTN_TRANS_CD
BENE_PTB_TP_ACRTN_ADJSTMT_CD
BENE_PTB_TP_ACRTN_BLG_MO_DT
BENE_PTB_TP_TRMNTN_DT
BENE_PTB_TP_DLTN_TRANS_CD
BENE_PTB_TP_DLTN_ADJSTMT_CD
BENE_PTB_TP_DLTN_BLG_MO_DT
BENE_PTB_TP_BUYIN_ELGBLTY_CD
BENE_PTB_TP_RFND_SW

963
963
963
971
974
978
979
985
993
997
998
1004
1005

43
43
8
3
4
1
6
8
4
1
6
1
1

CHAR
CHAR
DATE
CHAR
CHAR
CHAR
NUM
DATE
CHAR
CHAR
NUM
CHAR
CHAR

0 THRU 10
10
10
YYYYMMDD
YYYYMMDD

YYYYMMDD
YYYYMMDD
ABCDE

YYYYMMDD
YYYYMMDD

YYYYMMDD
YYYYMMDD

YYYYMMDD
EL578
YYYYMMDD
ELNSY
R

YYYYMMDD
EL578
YYYYMMDD
ELNSY
R

ENCLOSURE E
CENTERS FOR MEDICARE & MEDICAID SERVICES (CMS)
POLICY FOR SUBMITTING THE
ENROLLMENT DATABASE (EDB) CUSTOMIZED STATE FINDER FILE
This policy applies to the size and frequency of the finder files submitted by the states requesting
Medicare entitlement and enrollment data.
·

To begin, on a one-time-only basis, each state may submit an initial finder file of their
COMPLETE Medicaid population (active and inactive) dating back no more than 36 months.
This will enable the state to verify both who their current dual eligibles are as well as any
residual possible Medicare third party liabilities that had not been previously pursued.

·

Then, each state may submit a monthly finder file, containing only active Medicaid
beneficiaries who are over age 20. There are so few Medicare beneficiaries under 20 (fewer
than 10,000 nationwide) that the one-time-only submittal noted above and the annual update
submittal noted in the next bullet will capture them, thus eliminating the need to submit large
files of Medicaid beneficiaries under the age of 20 on a monthly basis. While we expect that
this reduced monthly volume will make it possible for CMS to manage monthly submittals,
we will monitor the monthly workload, and if any adjustments are needed, we will
communicate with you before any changes are made.

·

After the first submission described in the first bullet, each state may submit on an annual
basis all current active (including under age 20) and inactive Medicaid beneficiaries who
have been inactive during the previous 12-month period from the date of submission to
match against the EDB for Medicare entitlement and enrollment data.

